                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    May 13, 2019
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk

                        CORPUS CHRISTI DIVISION

WILLIAM DARRELL EDWARDS,                     §
                                             §
         Plaintiff,                          §
VS.                                          §   CIVIL NO. 2:18-CV-209
                                             §
LORIE DAVIS, et al,                          §
                                             §
         Defendants.                         §

                                        ORDER

       The Court is in receipt of the Magistrate Judge’s August 21, 2018
Memorandum and Recommendation (“M&R”), Dkt. No. 8; Defendant Lorie Davis’s
(“Davis”) Motion to Dismiss, Dkt. No. 12; Plaintiff’s Response to Defendant’s Motion
to Dismiss, Dkt. No. 15; and the Magistrate Judge’s March 14, 2019 M&R, Dkt. No.
19. Plaintiff has filed no objections to the M&Rs.
       After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the August 21, 2018 M&R, Dkt. No. 8, in substance.1 The Court
therefore DISMISSES Defendant Joni White (“White”) and all claims except for
Plaintiff’s equal protection claim against Defendant Davis in her official capacity for
injunctive and declaratory relief.
       Further, the Court ADOPTS the March 14, 2019 M&R, Dkt. No. 19. The
Court therefore DENIES Defendant Davis’s Motion to Dismiss, Dkt. No. 12.


       SIGNED this 13th day of May, 2019.


                                              ___________________________________
                                              Hilda Tagle
                                              Senior United States District Judge



1The published M&R appears to contain a duplicate of the substance of the Magistrate Judge’s
memorandum and recommendation. Compare Dkt. No. 8 at 1–9, with Dkt. No. 8 at 9–19.


1/1
